DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 are rejected.
claims 6-20 are objected to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 107484054, hereinafter Li54). 
Regarding claim 1, Li54 discloses a loudspeaker apparatus (see at least the abstract, and figure 1), comprising: an earphone core housing (e.g. a first housing 112) configured to accommodate an earphone core (e.g. a speaker), (see figures 1 and 2); a circuit housing  (e.g. a circuit housing 111) including an accommodating body and a cover, the accommodating body including a cavity (e.g. hollow space) with an opening at one end, and the cover being disposed on the opening for sealing the cavity, the circuit housing accommodating a control circuit (e.g. a control circuit pack 14), the control circuit driving the earphone core to vibrate to generate sound (see figure 2); an ear hook (e.g. ear hook assembly 11) configured to connect the earphone core housing and the circuit housing (see figure 2), and the ear hook being injection-molded with a housing protective sleeve (e.g. a protective covering sleeve 1132), (see figure 2); a button (e.g. a button 118) disposed at a button hole (e.g. a button accommodating portion 1121a) on the circuit housing (see figure 5), the button moving relative to the button hole to generate a control signal for the control circuit (e.g. the button 118 is a switch that controls the circuit assembly 14), and the housing protective sleeve covering a periphery of the circuit housing and the button in a sleeve manner; and an elastic pad (e.g. an elastic boss 1121b) disposed between the button and the button hole, the elastic pad hindering a movement of the button toward the button hole (see figure 5). Li54, [0028]-[0031], [0036] and [0041]-[0043], figures 1, 2 and 5).
Although Li54 does not explicitly teach: the ear hook is fixed to the circuit housing in a plug-in manner. However, Li54 teaches an alternative means of fixing the ear hook 11 to the circuit housing 111, comprising a snap-fitting means (see Li54, figures 1 and 2). Thus, it would be obvious to any person having an ordinary skill in the art to choose either one of a plug-in means or a snap-fitting means to fix the ear hook 11 to the circuit housing 11, since both means produce the same outcome and benefit of detachably connecting the ear hook to the circuit housing. 

Regarding claim 2, Li54 discloses the loudspeaker apparatus of claim 1, wherein the circuit housing (e.g. second housing 111) further includes a main side wall and an auxiliary side wall connected to the main side wall; and wherein an outer surface of the auxiliary side wall includes a first recess region (e.g. a first recess 1121), (see Li54, [0042], and figure 5).

Regarding claim 3, Li54 discloses the loudspeaker apparatus of claim 2, wherein the elastic pad is placed in the first recess region, the elastic pad including a second recess region corresponding to the button hole, and the second recess region extending into the button hole (see Li54, [0042], and figure 5).

Regarding claim 4, Li54 discloses the loudspeaker apparatus of claim 3, wherein the button includes a button body and a button contact, the button contact extending into the second recess region, and the button body being placed on a side of the button contact away from the elastic pad (see Li54, [0042], and figure 5).

Regarding claim 5, Li54 discloses the loudspeaker apparatus of claim 4, wherein the circuit housing further accommodates a button circuit board, the button circuit board including a button switch (e.g. of switch assembly 119) corresponding to the button hole to allow the button contact to contact and trigger the button switch when a user presses the button (see Li54, [0042], and figure 5).

Allowable Subject Matter
Claims 6-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OYESOLA C OJO/Primary Examiner, Art Unit 2654.